907 F.2d 1137Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Duane GREEN, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 89-6807.
United States Court of Appeals, Fourth Circuit.
Submitted March 19, 1990.Decided June 12, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  N. Carlton Tilley, Jr., District Judge.  (CA-88-1083-C-D;  CR-87-213-D)
Bernard Duane Green, appellant pro se.
M.D.N.C.
AFFIRMED.
Before K.K. HALL, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Bernard Duane Green appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Green, CA-88-1083-C-D;  CR-87-213-D (M.D.N.C. July 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.